—Orders of disposition, Family Court, New York County (Sheldon Rand, J.; Mary Bednar, J.), both entered on or about June 25, 2002, which adjudicated appellant a juvenile delinquent, upon fact-finding determinations that appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and burglary in the second degree, and placed appellant with the New York State Office of Children and Family Services for concurrent periods of 18 months, unanimously affirmed, without costs.
*359As to each order of disposition, the court properly exercised its discretion in determining that placement in a residential facility was the least restrictive alternative based upon appellant’s very serious acts of juvenile delinquency, his psychiatric history and the failure of community-based treatment to control his aggressive behavior (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.